J-A20022-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    RK EAST MANAGEMENT, LP, PABA               :   IN THE SUPERIOR COURT OF
    PROPERTIES, LLC, GENERAL                   :        PENNSYLVANIA
    PARTNER                                    :
                                               :
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :   No. 1658 WDA 2019
                                               :
    ALLEGHENY SETTLEMENT COMPANY,              :
    INC., ERIC DEUTSCH, AN ADULT               :
    INDIVIDUAL AND MICHELE                     :
    DEUTSCH, AN ADULT INDIVIDUAL               :

               Appeal from the Order Entered October 25, 2019
      In the Court of Common Pleas of Allegheny County Civil Division at
                            No(s): GD17-012137


BEFORE: BOWES, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                              FILED OCTOBER 16, 2020

       Appellant, RK East Management, LP,1 appeals from the October 25, 2019

judgment entered in favor of Eric and Michele Deutsch (collectively, the

“Deutschs”). We affirm.

       The current dispute arises from the sale of a property located at 292

North Balph Avenue, Bellevue, Pennsylvania 15202 (the “Property”). As early

as the 1980s, the Borough of Bellevue (“Borough”) zoned the Property as a

three-story rental building and issued occupancy permits to use the Property

as such. The Deutschs purchased the property in 1996. Subsequently, the
____________________________________________


1 While PABA Properties, LLC is RK East Management, LP’s managing partner
and is listed as a separate entity in the caption, RK East Management, LP
instituted this action and prosecuted the appeal.
J-A20022-20



Borough advised the Deutschs that “in order to retain the three [occupancy]

permits for each of the apartments,” they needed to add a fire escape to the

third floor apartment.     Trial Court Opinion, 3/2/20, at 2.        Instead of

constructing the fire escape, the Deutschs obtained a temporary occupancy

permit. Id. The Deutschs did not hear from the Borough again until 2007.

At that time, the “Borough reminded them that a third floor fire escape was

still required.” Id. The Deutschs still did not construct the fire escape. Id.

      The Deutschs sought to sell the Property in late 2015. Id. Appellant

expressed interest in the Property and, during negotiations, the Deutschs

represented that the Property was a three-story rental building. N.T. Trial,

5/15/49, at 7. Based upon this representation, Appellant agreed to purchase

the Property and signed an Agreement of Sale on December 23, 2015. Id. at

6 and 18.

      Prior to closing, the Borough’s code enforcement officer inspected the

Property to check for any violations or issues involving safety. Id. at 9-10.

The inspection took place on February 18, 2016 and a Rental Inspection

Report was mailed to the Deutschs thereafter. Id. at 30 and 38. The report

indicated that the third floor of the Property could not be occupied until a fire

escape was installed. Id. at 31-36. The Deutschs, however, did not provide

Appellant with a copy of the report, nor did they inform Appellant of the

violation. Id. at 12-13.

      The parties concluded a sale of the Property in March 2016. Id. at 7.

Allegheny Settlement Company (“Allegheny Settlement”) facilitated the

                                      -2-
J-A20022-20



closing. Id. at 25. In October 2016, the Borough contacted Appellant and

explained that “there were major infractions with th[e] [P]roperty” and that

“no one [could] live on the third floor until the issues were resolved,” i.e.,

installation of a fire escape. Id. at 12. The Borough also “advised [Appellant]

that the sale of the [P]roperty should not have [] closed unless [Appellant

was] shown the [Rental] Inspection Report which revealed the deficiency.”

Trial Court Opinion, 3/2/20, at 2.

      Appellant did not install the fire escape. Instead, Appellant filed suit

against Allegheny Settlement and the Deutschs. In Count I of the complaint,

Appellant alleged that Allegheny Settlement was negligent in failing to obtain

“a copy of the Rental Inspection Report dated February 18, 2016” and, but for

Allegheny Settlement’s negligence, Appellant would not have purchased the

Property. Appellant’s Complaint, 9/28/17, at 5. Appellant sought damages

“in the amount of $50,540.00 for the cost of repairs, lost income in the amount

of $6,600.00 plus continuing lost rental income of $600.00 per month until

such time as the property [could] be repaired, plus reimbursement for all

closing costs, attorney fees and court costs.” Id. at 6.

      In Count II of the Complaint, Appellant alleged that the Deutschs

“intentionally”   and   “fraudulently   misrepresented   the condition of the

[P]roperty by knowingly withholding the Rental Inspection Report.” Id. at

6-7. Appellant alleged that, if it were “aware that the [Property] was unable

to be fully rented and that expensive repairs were needed, [Appellant] would

not have purchased the [P]roperty.” Id. at 7. Appellant therefore sought to

                                        -3-
J-A20022-20



rescind the Agreement of Sale and to recover “the sales price of $109,000.00

plus all closing costs and taxes paid by [Appellant] through the date of

judgment.” Id.

      On May 14, 2019, Appellant and Allegheny Settlement entered into a

settlement agreement. Pursuant to the agreement, Appellant received

compensation for installing the fire escape and for lost revenues, rent, and

closing costs. At a non-jury trial that commenced on May 15, 2019, Appellant

sought to rescind the Agreement of Sale and to recover the purchase price.

N.T. Trial, 5/15/19, at 1-66. At trial, Appellant presented the testimony of

multiple individuals. Id. 4-46. The Deutschs, however, declined to enter

testimony. Id. at 47. Instead, they argued that, as a result of Appellant’s

settlement with Allegheny Settlement, Appellant was barred from an award of

rescission of the Agreement of Sale with the Deutschs under the doctrine of

election of remedies. Id. at 47-66.

      On October 10, 2019, the trial court returned a non-jury verdict in favor

of the Deutschs. The court expressly held that Appellant “may not recover

damages against Allegheny Settlement and also obtain recision [sic] against

[the Deutschs,] as the [d]octrine of [e]lection of [r]emedies bars recovery of

inconsistent and duplicative relief.” Trial Court Order, 10/10/19. Appellant

subsequently filed a motion for post-trial relief pursuant to Pa.R.Civ.P. 227.1.




                                      -4-
J-A20022-20



Appellant’s Post-Trial Motion, 10/21/19, 1-7.          The trial court denied

Appellant’s motion on October 25, 2019. This timely appeal followed.2

       Appellant raises the following issue3 on appeal:

       [Whether the trial court abused its discretion in denying
       Appellant’s post-trial motion for judgment notwithstanding the
       verdict (“JNOV”) and holding that the doctrine of election of
       remedies barred Appellant from obtaining against the Deutschs’
       rescission of the Agreement of Sale?]


____________________________________________


2 Appellant filed a notice of appeal on November 6, 2019. On November 14,
2019, the trial court entered an order directing Appellant to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P.
1925(b)(1). Appellant timely complied. Upon docketing statement review,
this Court noted that it appeared that judgment had not yet been entered.
Therefore, a rule to show cause was issued requiring Appellant to provide
proof within 14 days that judgment was entered. Show Cause Order,
12/11/19. Appellants timely complied by providing a copy of the trial court
docket showing that judgment was entered. As such, the rule was discharged
and the appeal permitted to proceed. Order, 12/30/19, at 1. The trial court
issued an opinion pursuant to Pa.R.A.P. 1925(a) on March 2, 2020.

3 Appellant raised four separate issues for our review. See Appellant’s Brief
at 2-3. Appellant, however, failed to divide the argument section of its brief
“into as many parts as there [were] questions to be argued” or “have at the
head of each part--in distinctive type . . . the particular point treated therein,
followed by such discussion and citation of authorities as are deemed
pertinent.” Pa.R.A.P. 2119(a). Appellant’s brief, therefore, violates Pa.R.A.P.
2119. “This Court has held that the rules of appellate procedure are
‘mandatory, not directing’ and it is within our discretion to dismiss an appeal
when the rules of appellate procedure are violated. However, if the failure to
comply with the rules of appellate procedure does not impede review of the
issues or prejudice the parties, we will address the merits of the appeal.”
Jacobs v. Jacobs, 884 A.2d 301, 305 (Pa. Super. 2005) (citation omitted).
Herein, it is apparent that Appellant is challenging the trial court’s denial of
his motion for JNOV because it determined that the doctrine of election of
remedies barred recovery against the Deutschs. Upon review, we conclude
that Appellant’s failure “does not impede [our] review” and, as such, we will
address the merits of the instant appeal. Id.

                                           -5-
J-A20022-20



Appellant’s Brief at 2.

      Our standard of review when examining a trial court's denial of a motion

for JNOV “is whether, when reading the record in the light most favorable to

the verdict winner and granting that party every favorable inference

therefrom, there was sufficient competent evidence to sustain the verdict.”

Koller Concrete, Inc. v. Tube City IMS, LLC, 115 A.3d 312, 320–321 (Pa.

Super. 2015) (citation omitted). “Concerning questions of credibility and

weight accorded the evidence at trial, we will not substitute our judgment for

that of the finder of fact. If any basis exists upon which the court could have

properly made its award, then we must affirm the trial court's denial of the

motion[.]” Brown v. Trinidad, 111 A.3d 765, 769–770 (Pa. Super. 2015).

      Herein, Appellant argues that the trial court abused its discretion in

holding that it was “barred from [obtaining rescission of the Agreement of

Sale] under the doctrine of election of remedies.”      Appellant’s Brief at 8.

Despite the fact that Appellant recovered damages pursuant to its settlement

with Allegheny Settlement, Appellant claims that it is still entitled to rescind

the Agreement of Sale with the Deutschs because “the remedies are consistent

- and together, they will make [Appellant] whole.” Id. at 24. We disagree.

      “An election of remedies has been defined as the act of choosing

between two or more different and coexisting modes of procedure and relief

allowed by law on the same state of facts.”      Wedgewood Diner, Inc. v.

Good, 534 A.2d 537, 538 (Pa. Super. 1987). The “purpose of the doctrine of

election of remedies is to prevent a windfall or double recovery for a single

                                     -6-
J-A20022-20



injury.” Gamesa Energy USA, LLC v. Ten Penn Ctr. Assocs., L.P., 217
A.3d 1227, 1238 (Pa. 2019) (“Gamesa Energy”); see also Schwartz v.

Rockey, 932 A.2d 885, 892 (Pa. 2007) (citation omitted) (“The purpose of

the doctrine of election of remedies is not to prevent recourse to any remedy,

or to alternative remedies, but to prevent double recoveries or redress for a

single wrong.”)

      There are two aspects of the doctrine of election of remedies:

procedural and substantive.     Gamesa Energy, 217 A.3d at 1238.             The

“procedural issue . . . relates to whether a party is prevented from pleading

and pursuing inconsistent claims in a civil action.” Id. In general, the doctrine

does not prevent a party from “plead[ing] and attempt[ing] to prove

[alternate] causes of action seeking damages through inconsistent remedies

supported by the same factual scenario.” Id. at 1239. It does, however,

prevent a party from making a “’binding’ election of one remedy” and

thereafter, “maintaining an action on those inconsistent remedies.” Id. at

1238-1239.     A “’binding’ election occurs when there has been a legal

resolution, such as a settlement.” Id. at 1239.

      The “substantive application of the election of remedies doctrine

operates to bar windfall judgments or otherwise duplicative recoveries

resulting from a single injury.” Id.

      Logically, as the particular facts and circumstances of a case,
      including the conduct of the parties, are relevant in determining
      which claims fail or succeed, they are also relevant in determining
      which one of any inconsistent remedies is the appropriate award.
      To the extent a claimant's conduct may bar recovery of one or

                                       -7-
J-A20022-20


      more remedies, the election of remedies doctrine is instructive:
      within the context of contract law, the victim of a material breach
      must elect either to rescind the contract and recover restitution of
      what has been paid, or, to continue the contract, treat the breach
      as partial, and seek recovery of its damages for the breach. See
      25 Am. Jur. 2d Election of Remedies § 25 and 17A Am. Jur. 2d
      Contracts § 710; accord Umbelina [v. Adams, 34 A.3d 151,
      157] (Pa. Super. 2011) (explaining claims for contract rescission
      and contract damages for breach of the same contract are
      essentially inconsistent remedies; “[o]ne may not terminate
      contractual obligations and seek the return of his consideration
      based upon the other party's promise through an action for
      rescission and restitution and at the same time seek the full
      benefits of that promise through an action for breach.”).
Id. at 1239-1240.

      Herein, Appellant sought damages against Allegheny Settlement while

simultaneously seeking to rescind the Agreement of Sale with the Deutschs.

Appellant, therefore, sought inconsistent relief.   See Wedgewood Diner,

Inc., 534 A.2d at 538 (explaining that remedies are inconsistent because “an

equitable remedy involves a disaffirmance of the contract and a restoration of

the status quo; whereas, the recovery of damages, which is a legal remedy,

involves an affirmance of the contract. A party who has been defrauded can

either rescind the contract or he can affirm the contract and recover damages.

To allow him to do both would be to allow a double remedy for the same

wrong.”).   While the doctrine of election of remedies does not prevent

Appellant from seeking such inconsistent relief, it does foreclose a “double

recovery for a single injury.” Gamesa Energy, 217 A.3d at 1238. This is

true even if “the remedies are pursued against different [parties.]”

Wedgewood Diner, Inc., 534 A.2d at 538. Contrary to Appellant’s claim,


                                     -8-
J-A20022-20



Appellant sought redress for a single injury: the purchase of the Property

without the benefit of the Rental Inspection Report. Thus, even though the

parties from which Appellant sought relief were different, the injury remained

the same.   Accordingly, because Appellant made a “’binding’ election” by

entering into the settlement agreement with Allegheny Settlement, Appellant

could not seek to rescind the Agreement of Sale and recover the purchase

price from the Deutschs. See Gamesa Energy, 217 A.3d at 1239. Because

we conclude that Appellant was barred from rescinding the Agreement of Sale,

we affirm the trial court’s denial of Appellants motion for JNOV.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/16/2020




                                     -9-